This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 18-126 of CHRISTOPHER R. WELGOS of BOUND BROOK, who was admitted to the bar of this State in 1998;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 3.3(a)(1) (knowingly make a false statement of material fact to a tribunal), RPC 8.1(b) and Rule 1:20-3(g)(failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent's conduct violated RPC 3.3(a)(1), RPC 8.1(b), Rule 1:20-3(g), and RPC 8.4(c), and that said conduct warrants a reprimand to censure or such lesser discipline as the Board deems appropriate;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2016-0522E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that CHRISTOPHER R. WELGOS of BOUND BROOK is hereby censured; and it is further **189ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.